IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-20068
                          Conference Calendar
                           __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JERRY DEVERY PORTER,

                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-95-CR-206-2
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, CHIEF JUDGE, and JOLLY and HIGGINBOTHAM, CIRCUIT JUDGES.

PER CURIAM:*

     Jerry Porter contends that the district court erred in

imposing a $5,000 fine in connection with his conviction and

sentence for armed bank robbery.    The district court did not

clearly err in finding that Porter had the potential ability to

pay the fine in the future and did not abuse its discretion in

imposing the fine.     United States v. Fair, 979 F.2d 1037, 1040-42

(5th Cir. 1992); United States v. Altamirano, 11 F.3d 52, 53 (5th

Cir. 1993).


     *
         Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 95-20388
                 -2-

AFFIRMED.